Exhibit 10.2

SABA SOFTWARE, INC.

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) is entered into on February 26,
2013 (the “Effective Date”) by and between Saba Software, Inc., a Delaware
corporation (the “Company”), and Babak Yazdani (the “Executive”) and supersedes
in part (as set forth in more detail below) that certain Amended and Restated
Employment Agreement dated April 8, 2009, as amended December 23, 2011 between
the Executive (under the name “Bobby Yazdani”) and the Company ( the “Employment
Agreement”).

RECITALS

WHEREAS, the Company and the Executive have agreed that the Executive’s service
as the Chief Executive Officer and a director of the Company will terminate,
effective as described below, and in connection with such termination of service
wish to agree to certain additional matters as described in this Agreement;

NOW THEREFORE, for good and valuable consideration (including the respective
covenants herein), the receipt and sufficiency of which are hereby acknowledged,
the Executive and the Company agree as follows, as of the Effective Date:

AGREEMENT

1. Separation. The mutually agreed termination of the Executive’s service as the
Chief Executive Officer and a director of the Company (the “Separation”) shall
be evidenced by the letter attached hereto as Exhibit 1, which letter is being
delivered to the Company concurrently herewith and shall be effective on
March 1, 2013 (the “Separation Date”). The Executive and the Company agree that
the Separation shall constitute a “Separation from Service” under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”). Concurrently with
the execution of this Agreement, the Executive shall execute and deliver the
release attached hereto as Exhibit 2, dated as of the Effective Date (the
“Release”).

2. Acknowledgement. The Executive hereby acknowledges and agrees that he is the
Chief Executive Officer immediately prior to the Separation from Service
effected by the Separation, such that he is a “specified employee” under
Section 409A of the Code and Section 13 of the Employment Agreement. Upon the
Separation from Service, the Executive shall receive all base salary due and
owing and all other accrued and unpaid benefits through the last day actually
worked. In addition, Executive agrees that, upon the Separation from Service,
provided he has delivered, not revoked, and taken all necessary steps to make
the Release effective prior to the Release Date, the following benefits provided
under Section 4.3 of the Employment Agreement shall be provided as follows:

(a) As permitted by the short-term deferral exemption pursuant to
Section 1.409A-1(b)(4) of the Treasury Regulations, the Target Bonus payment
referred to in the first sentence of Section 4.3.1 of the Employment Agreement
shall be paid as soon as practicable, and in any event within five (5) business
days, after the Separation Date.

 

1



--------------------------------------------------------------------------------

(b) Since Executive is a “specified employee” under Section 409A(a)(2)(B)(i) of
the Code and the Treasury Regulations thereunder, the severance payments
referred to in the second sentence of Section 4.3.1 of the Employment Agreement
shall accrue and be paid commencing on the first regular payroll date on or
after September 1, 2013, which is the first day of the seventh month after the
Separation Date, notwithstanding any provision of this Agreement and the
Employment Agreement to the contrary.

(c) Any continued group health insurance coverage paid by the Company under the
first sentence of Section 4.3.3 of the Employment Agreement, upon Executive’s
timely election under COBRA, shall commence upon the Separation Date and
continue for one year thereafter, without prejudice to any rights Executive may
have to COBRA coverage or Cal-COBRA coverage thereafter at his own expense.

3. Vesting and Exercisability of Equity Awards. Upon the Separation from Service
effected by the Separation, all shares subject to any outstanding stock options
and restricted stock units then held by the Executive shall vest and become
immediately exercisable pursuant to Section 4.3.2 of the Employment Agreement
and, as applicable, the terms of such stock options and restricted stock units.
Furthermore, in connection with the covenants and agreements of Executive
contained in this Agreement, the Company agrees that each stock option held by
Executive shall (notwithstanding the terms of such stock option or of the
Employment Agreement) remain exercisable until the earlier of (i) six (6) months
after the date on which there is in effect a registration statement under the
Securities Act of 1933 covering the Executive’s exercise thereof, and (ii) the
expiration date of such stock option. Upon the execution of this Agreement, any
of the stock options held by the Executive that are presently classified as
incentive stock options under Section 422 of the Code and whose post-termination
exercise period is extended by this Section 3shall cease to qualify as incentive
stock options.

4. Mutual Non-Disparagement. During the eighteen (18) month period following the
termination of Executive’s employment for any reason, Executive agrees to not
disparage or make derogatory statements, orally or in writing, regarding the
Company or its products, services, agents, representatives, directors, officers,
shareholders, attorneys, employees, vendors, affiliates, successors or assigns,
or any person acting by, through, under or in concert with any of them, in any
manner likely to be harmful to them or their business, business reputation or
personal reputation. During the eighteen (18) month period following termination
of Executive’s employment for any reason (other than for Cause), the Company
agrees not to (in its formal public statements), and agrees to instruct its
executive officers and directors not to, disparage or make derogatory
statements, orally or in writing, regarding the Executive in any manner likely
to be harmful to Executive or Executive’s business or personal reputation,
provided that, if Executive directs prospective employers to contact the
Company’s Human Resources Department, the Company will respond by only
confirming Executive’s job title and dates of employment. Notwithstanding the
foregoing, nothing in this Section 4 shall prohibit the Company or the Executive
from (i) providing truthful information in response to an inquiry by the
Securities and Exchange Commission, a subpoena or other legal process, or
(ii) refusing to answer any question(s) posed by any third party. The foregoing
requirement under this Section 4 will not apply to any statements (i) that
Executive makes addressing any derogatory or disparaging statements made by the
Company (in its formal public statements), its executive

 

2



--------------------------------------------------------------------------------

officers and/or its directors regarding Executive or Executive’s performance as
an employee of the Company so long as Executive’s statements are, in the
reasonable, good faith judgment of Executive, true and extend no further than
addressing such statements by the Company, its executive officers or directors,
or (ii) that the Company (in its formal public statements), its executive
officers and/or its directors make addressing any derogatory or disparaging
statements made by Executive so long as the Company’s, its executive officers’
and/or its directors’ statements are, in the reasonable, good faith judgment of
the person making the statement, true and extend no further than addressing such
statements by Executive.

Executive will be afforded an opportunity to provide input regarding the
Company’s public announcements and filings with respect to this Agreement, which
input will be considered in good faith, but the Board of Directors of the
Company will retain final authority over such announcements and filings.

5. Remaining Obligations of the Company.

(a) Employment Agreement Obligations. Except as specifically set forth herein,
this Agreement shall supersede any and all obligations of the Company in the
Employment Agreement, other than the Company’s obligation to arbitrate claims
and pay attorneys’ fees when required, as set forth in Section 6 of the
Employment Agreement.

(b) Indemnification Obligations. The Company hereby reaffirms (i) its
obligations to the Executive under any indemnification agreement it has entered
into with the Executive or any insurance policy under which Executive is
covered, and (ii) its obligations to indemnify the Executive, in either his
capacity as an officer or director, as the case may be, under the Company’s
bylaws or applicable law.

6. Remaining Obligations of the Executive.

(a) Employment Agreement Obligations. Except as set forth in
Section 6(b) hereof, Executive hereby reaffirms all of his commitments in the
Employment Agreement (including, without limitation, those contained in
Sections 1.4, 4.6, 5.1, 6, and 13) and agrees that this Agreement shall not
minimize or negate such obligations. From and after the Effective Date, the
Executive’s address for notices under the Employment Agreement, this Agreement
and any other agreement with the Company shall be                     .

(b) Nonsolicitation Covenant. Sections 1.3 and 5.2 of the Employment Agreement
shall be of no force and effect. Executive agrees, however, in exchange for the
covenants and agreements of the Company contained herein, that during the period
beginning on the Effective Date and ending one (1) year after the Separation
Date, Executive shall not and shall not attempt to, directly or indirectly on
Executive’s behalf or as an officer, director, consultant, partner, owner,
stockholder or employee of any partnership, corporation or other entity,
solicit, induce, recruit or encourage any employee, officer, director or
consultant of the Company to leave their employment with or cease to provide
services to the Company, or take away such employees, officers, directors or
consultants of the Company.

 

3



--------------------------------------------------------------------------------

7. Condition Precedent. Executive acknowledges and agrees that his material
compliance with the terms of this Agreement (including any continuing
obligations under the Employment Agreement and any proprietary information and
inventions or other similar agreement between Executive and the Company) is a
condition precedent to his receipt of any consideration pursuant to the terms of
this Agreement. Executive further acknowledges and agrees that in the event of
any material breach of his obligations under this Agreement, the Company shall
be entitled, to the extent of any damages suffered by the Company as a result of
such breach, to (i) withhold from Executive any consideration due or owing to
Executive pursuant to this Agreement until such time as Executive has fully
cured any such breach(es) to the full satisfaction of the Company, (ii) refrain
from making any payment of benefits under this Agreement which may be due but
has not yet been paid, and/or (iii) refrain from providing vesting or
acceleration of any stock options held by the Executive.

8. Agreement to Arbitrate Claims. The Company and Executive hereby agree that,
to the fullest extent permitted by law, any and all claims or controversies
between them (or between Executive and any present or former officer, director,
agent, or employee of the Company or any parent, subsidiary, or other entity
affiliated with the Company) relating in any manner to this Agreement and the
benefits and obligations herein shall be subject to arbitration in the same
manner as specified in Section 6 of the Employment Agreement.

9. Miscellaneous.

(a) Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and by a
representative of the Company, duly authorized by its Board of Directors. No
failure to exercise and no delay in exercising any right, remedy, or power under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power under this Agreement preclude
any other or further exercise thereof, or the exercise of any other right,
remedy, or power provided herein or by law or in equity.

(b) Assignment. Executive agrees that Executive may not assign, sell, transfer,
delegate or otherwise dispose of, whether voluntarily or involuntarily, or by
operation of law, any rights or obligations under this Agreement, nor shall
Executive’s rights be subject to encumbrance or the claims of creditors. Any
purported assignment, transfer, or delegation shall be null and void. Nothing in
this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets, or the assignment by the Company
of this Agreement and the performance of the Company’s obligations hereunder by
any successor in interest and the performance of Executive’s obligations
hereunder with respect to any such successor in interest.

(c) Entire Agreement; Severability; Enforcement; Governing Law. Except as
expressly set forth herein, this Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes in its
entirety all prior undertakings and agreements of the Company with respect to
the subject matter hereof. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or void, the

 

4



--------------------------------------------------------------------------------

remainder of this Agreement and such provisions as applied to other persons,
places, and circumstances shall remain in full force and effect. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with one which most accurately represents the parties’ intention
with respect to the invalid or unenforceable term or provision. The validity,
interpretation, enforceability, and performance of this Agreement shall be
governed by and construed in accordance with the law of the State of California.

(d) Withholding. All sums payable to Executive hereunder are subject to all
federal, state, local and other withholding and similar taxes and payments
required by applicable law.

(e) Public Filing. Executive and the Company understand and agree that this
Agreement will need to be filed with the Securities and Exchange Commission and
that its confidentiality cannot be protected.

(f) No Representations. The Parties represent that each has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

(g) Section 280G. The Executive hereby reaffirms Section 4.6 of the Employment
Agreement and agrees that the limitations contained therein shall likewise apply
to any benefits provided under this Agreement.

(h) Section 409A. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision will
be read in such a manner so that all payments hereunder comply with Section 409A
(or an exemption therefrom). Payments pursuant to thisAgreement are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations under Section 409A of the Code.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the Effective Date.

 

Babak Yazdani     Saba Software, Inc.

/s/ Babak Yazdani

    By:  

/s/ Shawn Farshchi

Babak Yazdani           Name:  

Shawn Farshchi

    Title:  

COO

    Approved:     By:  

/s/ Michael Fawkes

      Michael Fawkes, on behalf of the Board of Directors

Attachments:

Exhibit 1: Separation Letter

[SIGNATURE PAGE TO SEPARATION AGREEMENT]

 

6



--------------------------------------------------------------------------------

Exhibit 1

Separation Letter

February 26, 2013

Saba Software, Inc.

2400 Bridge Parkway

Redwood Shores, CA 94065-1166

Attention: Board of Directors

 

Re: Separation from Service as President and CEO and a Director of Saba
Software, Inc.

To the Board of Directors of Saba Software, Inc.:

Pursuant to the Separation Agreement dated as of February 26, 2013 between Saba
Software, Inc. (the “Company”) and me, I hereby resign as Chief Executive
Officer as well as from the Board of Directors of the Company, as well as from
all officerships, directorships or fiduciary positions with the Company or its
affiliates, effective March 1, 2013. My resignation is not because of any
disagreement on any matter related to the operations, policies or practices of
the Company or its affiliates or other disagreement with the Company or its
affiliates. I am pleased to have had the opportunity to serve the Company as
Chief Executive Officer and a member of the Board and wish the company well.

 

Very truly yours, /s/ Babak Yazdani Babak Yazdani



--------------------------------------------------------------------------------

Exhibit 2

RELEASE AND WAIVER OF CLAIMS

In exchange for the severance payments and other benefits to which I would not
otherwise be entitled, I hereby furnish Saba Software, Inc. and each of its
subsidiaries and affiliates (collectively, the “Company”) with the following
release and waiver.

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, attorneys, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kid and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising at any time prior to and
including the date I sign this Release with respect to any claims relating to my
employment and the termination of my employment, including but not limited to:
any and all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, sabbatical benefits, severance
benefits, or any other form of compensation; claims pursuant to any federal,
state or local law or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Age Discrimination Act of
1990; the Delaware Fair Employment Practices Act, as amended; tort law; contract
law; wrongful discharge; discrimination; harassment; fraud; emotional distress;
and breach of the implied covenant of good faith and fair dealing, provided,
however, that this Release shall not apply to claims or causes of action
(i) under the Separation Agreement dated February 26, 2013 between the Company
and me or (ii) for defamation, libel, invasion of privacy or indemnification for
third party claims against Executive in accordance with the Company’s charter
documents or as otherwise provided in a written agreement between the Company
and Executive.

In granting the releases herein, I acknowledge that I understand that I am
waiving any and all rights and benefits conferred by the provisions of
Section 1542 of the Civil Code of the State of California and any similar
provision of law of any other state or territory of the United States or other
jurisdiction to the following effect: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the release of
unknown and unsuspected claims granted in this Agreement.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this waiver and release is knowing and voluntary, and
that the consideration given for this waiver and release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised, as required by the Older Workers Benefit Protection Act,
that: (a) the waiver and release granted herein does not relate to claims which
may arise after this agreement is executed; (b) I have the right to consult with
an attorney prior to executing this agreement (although I may choose voluntarily
not to do so); (c) I have 21 days from the date I receive this agreement, in
which to consider this agreement (although I may choose voluntarily to execute
this agreement earlier); (d) I have seven days following the execution of this
agreement to revoke my consent to the agreement; and (e) this agreement shall
not be effective until the seven day revocation period has expired.

 

Date: February 26, 2013    

/s/ Babak Yazdani

    Babak (Bobby) Yazdani